Citation Nr: 1456079	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-26 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right knee replacement (knee disability).

2. Entitlement to service connection for left knee replacement.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Chicago, Illinois.

The Veteran's original application for benefits included claims for the low back, knees, unemployability, and non-service connected pension.  He appealed all the claims in November 2009, and the RO issued a statement of the case on the claims in September 2011.  In his Form 9 substantive appeal, the Veteran selected only to appeal the back claim to the Board.  Generally, the appeal of the other claims would not be perfected and not before the Board.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.202 (2014).  However, the RO certified the left and right knee claims to the Board, leading the Veteran to believe that those claims would be before the Board.  To ensure due process, the knee claims will be decided herein.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence does not show a current right or left knee disability or an in-service injury or disease..


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran identified two sources of private treatment.  VA contacted those private facilities and received responses consisting of documents and discs, now associated with the claims file.  VA is not required to provide an examination for the Veteran's knee claims because the evidence does not show a current left or right knee disability or an in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a knee disability as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

The criteria for service connection for left and right knee disabilities have not been met, because the evidence does not show current diagnoses for any knee disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Veteran reported having seven surgeries on his knees, including knee replacements, in statements to VA.  It appears from his application that the surgeries took place in May 1968, December 1986, December 1995, June 1999, January 2000, and November 2001.  He also reported having knee pain and difficulty standing and walking.  In response to the VCAA letter, the Veteran reported treatment from two private facilities: Highland Park and Lake Forest.  In his application, he specifically referenced Highland Park as the location of his knee surgeries.  VA requested records from Highland Park in a May 2009 letter with an attached waiver from the Veteran.  Highland Park provided four discs with diagnostic images of the Veteran's back, but no treatment records for his knees.  

Similarly, Forest Lake responded with treatment records of physical therapy on the Veteran's back.  These records note some weakness in the Veteran's left knee but a normal right knee.  The Forest Lake records do not show any diagnosis of a knee disability.  The Veteran has not provided any other information or evidence referable to a current knee diagnosis.  His statements of pain symptoms alone do not establish a current disability without an underlying disorder.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the Veteran's reports of past surgeries do not show a disability during the current appeal period, but instead are from at least eight years prior to his filing the claim.  The Veteran has not provided evidence of a specific, medical diagnosis of the left or right knee.  Therefore, there is no evidence of a right or left knee disability during the current period on appeal, and service connection cannot be granted.  See Brammer, 3 Vet. App. at 225 (service connection may not be granted where there is no present disability shown).  

Moreover, the evidence does not show an in-service injury or disease which could result in a knee disability.  See 38 C.F.R. § 3.303.  The Veteran reported carrying heavy equipment in service, including a radio, which put strain on his knees.  However, service treatment records show no treatment for complaints of or injury to the knees.  An April 1948 separation examination found normal extremities (bones, joints, muscles).  The Veteran has also not reported a specific injury in service.  He reported that his first treatment and knee surgeries did not take place until 1968 for the right and 1986 for the left, 20 and 38 years after service.  

The preponderance of the evidence is against an in-service injury or disease resulting in any current left or right knee disability, and service connection is not warranted.  See 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

Private treatment records show degenerative disc disease in the lumbar spine and lumbar fusion.  The Veteran reported carrying 75 pounds of heavy equipment, including a radio, on his back in service.  His Form DD214 shows that he was a radio operator.  In June and November 2009 statements, the Veteran reported having back pain continuously since service but not seeking treatment until 15 years later.  A medical opinion would be helpful to explain if the extra weight and exertion on his back in service could result in the current disability.  See McLendon, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination and forward the claims file to the examiner to provide an opinion on his low back claim.  The examiner should answer the following:

a. Is the Veteran's current low back degenerative disc disease and need for joint fusion at least as likely as not related to his reports of carrying 75 pounds of equipment in service?

Please consider the Veteran's statements of coping with pain after service but not seeking treatment until approximately 15 years after service, as well as his wife's statement of symptom onset in 1954.  Consider also his history of back surgeries beginning in the 1970s.  	Court cases require that a medical opinion consider all relevant evidence and provide rationale for an opinion.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


